In our original opinion, handed down on May 20, 1957, we analyzed the evidence and reached the conclusion that there existed a bona fide dispute between the plaintiff and its employees at the time the picket line was established by the employees, and, as the picketing was free of violence and fraud, or misrepresentation, it was lawful under the laws of Ohio. I am still of the opinion that our conclusion in that respect was correct.
I am further of the opinion that resort to the strategy of substituting independent contractors for the employees to do their work did not transform a lawful strike into an unlawful one.
I am of the opinion that the finding should be for the defendants, and the action dismissed at the plaintiff's cost. *Page 37